DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on July 19, 2021 in response to Final Office Action on the Merits.

Remarks
Pending claims for reconsideration are claims 1, 3-8, 10-15, and 17-20. Applicant has
Amended claims 1, 3-8, 10-15, and 17-20.
Canceled claims 2, 9, and 16. 

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15:
The closest prior art Sandhu et al. (US 7,386,720 B2) discloses generation of two pairs of asymmetric keys. Splitting one of the private key into two portions and storing one portion in a use device and other in else (Sandhu, Col 12: 38-42). 
A second closest prior art Ganesa et al. (U.S. 2007/0033392 A1) discloses “…An authenticating entity network station generates a first key portion based on the transmitted first value and a second value unknown to the user, splits one of a private key and a public key of a user asymmetric crypto-key into the first key portion and a second 
A newly found prior art Andivahis et al. (U.S. 2003/0147536 A1) discloses: 
“…sender encrypting first information derived from the symmetric key Ks, using a public encryption key Ke of the recipient; the key server storing decryption key information needed by the recipient to form a decryption key suitable for decrypting the encrypted message; the sender receiving key retrieval information Kr which indexes the decryption key information; the sender sending to the recipient, at least the encrypted message and the key retrieval information Kr; the recipient sending the key retrieval information Kr to the key server and receiving the decryption key information in response thereto; the recipient forming the symmetric key Ks from at least the decryption key information and a private decryption key Kd of the recipient…” (Claim 1).
However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 8, and 15 “...receiving, from the identity service, a first encrypted challenge message and a second encrypted challenge message; 
receiving, from the identity service, a partial decryption result for the first encrypted challenge message: 
providing, to the cryptographic processor the second encrypted challenge message for decryption using the private key of the second key pair;
receiving, from the cryptographic processor a second decryption result for the second encrypted challenge;

generating a reply message based on the first and second decryption results; and 
sending the reply message to the identity service” along with other limitations of independent claims 1, 8, and 15.
For this reason, the specific claim limitations recited in the independent claims 1, 8, and 15 taken as whole are allowed.
Dependent claims 3-7, 10-14, and 17-20 which are dependent on the above independent claims 1, 8, and 15 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498